Case: 12-40443       Document: 00512297866         Page: 1     Date Filed: 07/05/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 5, 2013
                                     No. 12-40443
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

HERIBERTO GARCIA,

                                                  Petitioner-Appellant

v.

U.S. ATTORNEY GENERAL ERIC HOLDER, Attorney General of the United
States; JOHN KERRY, Secretary of State; KENNETH MAGIDSON, United
States Attorney for the Southern District of Texas; ELIZABETH SAENZ, Acting
United States Marshals Southern District of Texas; WARDEN GEORGE HEAD,
Rio Grande Detention Center of Laredo, Texas,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 5:11-CV-165


Before STEWART, Chief Judge, and KING and CLEMENT, Circuit Judges.
PER CURIAM:*
       Heriberto Garcia appeals the dismissal of his 28 U.S.C. § 2241 petition.
In that petition, he challenged the magistrate’s certification that he should be
extradited to Mexico to stand trial for a homicide.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40443     Document: 00512297866     Page: 2   Date Filed: 07/05/2013

                                  No. 12-40443

      Habeas corpus review of a magistrate’s certification order is “quite
narrow.” Balzan v. United States, 702 F.3d 220, 223 (5th Cir. 2012) (citation
omitted). We ask only “‘(1) whether the magistrate had jurisdiction, (2) whether
the offense charged is within the treaty, and (3) by a somewhat liberal extension,
whether there was any evidence warranting the finding that there was
reasonable ground to believe the accused guilty.’” Id. (quoting Fernandez v.
Phillips, 268 U.S. 311, 312 (1925)). The focus of the third inquiry is strictly to
determine “whether there is any competent evidence tending to show probable
cause.” Id. (internal quotation marks and citation omitted). This requirement
is designed to satisfy this country’s “constitutional 184 F.3d 419, 427 (5th Cir. 1999). Probable cause exists
when there is “any evidence warranting the finding that there was a reasonable
ground to believe the accused guilty.” Fernandez, 268 U.S. at 312; see Balzan,
702 F.3d at 224. A writ of habeas corpus in a case of extradition is not a means
for rehearing the findings of the committing court. Fernandez, 268 U.S. at 312.
      Although Garcia argued in the district court that his alibi evidence
obliterated probable cause or that he should not be extradited for humanitarian
reasons, Garcia does not assert these arguments in this court, and therefore has
abandoned them. See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999);
Royal v. Tombone, 141 F.3d 596, 599 n. 3 (5th Cir. 1998). Instead, he focuses
only on the third inquiry of the Fernandez test, arguing as he did in the district
court, that the evidence is not competent to satisfy a finding of probable cause.
He asserts that the eyewitness statements were not signed by the witnesses but
by the investigating prosecutor, the statements contained legalese and
boilerplate language, and the statements were poorly translated as well as
inconsistent.   He also challenges the Mexican authorities’ photo line-up
procedure.



                                        2
      Case: 12-40443   Document: 00512297866      Page: 3   Date Filed: 07/05/2013

                                  No. 12-40443
       Because Garcia did not argue in the district court that the statements
were poorly translated, we need not address that contention. See Stewart Glass
& Mirror, Inc. v. U.S. Auto Glass Disc. Ctrs., Inc., 200 F.3d 307, 316-17 (5th Cir.
2000). Garcia effectively asks us to re-weigh the evidence. When reviewing the
denial of habeas relief from a certification that someone is extraditable, we are
not concerned with “[t]he weight and sufficiency of that evidence.” Balzan, 702
F.3d at 223. Our review of evidence indicating guilt asks only whether there is
“any competent evidence supporting a determination of probable cause.” Id. at
224. The rules of evidence that govern ?ordinary civil and criminal trials do not
control what may be admitted in an extradition hearing.” Id. Under 18 U.S.C.
§ 3190, a properly authenticated document is admissible at such a hearing and
“may serve as competent evidence in support of a magistrate’s determination.”
Id.; see Escobedo v. United States, 623 F.2d 1098, 1103 (5th Cir. 1980).
       In the district court, Garcia did not challenge the documents that Mexico
submitted as not properly authenticated, and he does not make that challenge
now. Mexico’s properly authenticated documents established that one person
witnessed the shooting of the victim and she identified Garcia as the person who
shot the victim; that another person saw Garcia in the bar at the time the victim
was shot, heard the shot, and turned around to see Garcia standing behind the
victim until he fell to the ground; and that a third person saw Garcia arrive at
the bar driving a black pickup whose ownership was traced to Garcia. This
properly authenticated evidence was competent evidence that supported the
magistrate’s determination that probable cause existed to believe that Garcia
shot the victim. See Balzan, 702 F.3d at 224; Ntakirutimana, 184 F.3d at 427-
29.
       AFFIRMED.




                                        3